Citation Nr: 1709260	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  07-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right eardrum disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel







INTRODUCTION

The Veteran served on active duty from August 1959 to August 1961.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for right ear hearing loss and residuals of a ruptured eardrum.  The case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.  

The case was remanded by the Board in October 2009 and the issues were denied by the Board in a July 2011 decision.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a September 2011 memorandum decision of the Court.  The Court essentially determined that the medical opinions in the record were inadequate for rating purposes.  

The appeal was remanded to the RO in August 2013 for development in accordance with the Court's decision.  In a November 2013 rating action, the RO granted service connection for right ear hearing loss, to accompany the left ear hearing loss for which service connection had already been awarded.  The only remaining issue relates to service connection for residuals of a right eardrum perforation.  This issue was again remanded by the Board in June 2016 to insure compliance with the August 2013 remand.  The issue has been returned to the Board for further appellate consideration.  

As pointed out in the Board's August 2013 and June 2016 remands, the issues of service connection for residuals of a neck injury and entitlement to special monthly compensation based on the need for the aid and attendance of another person have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A right eardrum disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including acoustic trauma while on active duty.


CONCLUSION OF LAW

A right eardrum disability was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2006, August 2007, and November 2009.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations.  His medical records were most recently evaluated, and an opinion provided, in January 2017.  The Board finds that the most recent opinion obtained is adequate.  The opinions was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2016).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Right Eardrum Disability

The Veteran contends that service connection should be established for a right eardrum disability that he believes is the result of acoustic trauma to which he was exposed while on active duty.  Review of the record shows that the Veteran did served with an artillery unit and, as such, is presumed to have had significant noise exposure while on active duty.  In addition, as noted, service connection has been established for bilateral hearing loss and tinnitus, due to acoustic trauma.  

Review of the Veteran's STRs shows no complaint or manifestation of a disability of the right eardrum while he was on active duty.  On examination prior to induction into service, he specifically denied having or having had ear trouble of any sort and clinical evaluation of the ears was normal.  On examination for separation from service, the Veteran again stated that he had not had, nor had he had, ear trouble and clinical evaluation of the eardrum was normal.  

Post-service treatment records include an operative report dated in July 1991 wherein the Veteran underwent a right revision of a tympanoplasty with mastoidectomy for a right middle ear cholesteatoma.  The operative report noted that the Veteran had had a previous tympanomastoidectomy.  In a September 2011 statement, the Veteran's private physician indicated that the Veteran had undergone a tympanoplasty for a hole in the right eardrum in 1964.  At that time, the examiner concluded that the Veteran had had noise induced deafness, trauma to the right ear, and multiple surgeries on the ear.  

An examination was conducted by VA in April 2010.  At that time, it was noted that when the Veteran entered service he had no history of ear disease and no surgery on the ear.  The Veteran reported that he felt that he had hearing loss in the right ear after a loud blast by an artillery gun, but was not seen by a physician or anyone else to assess damage to the tympanic membrane.  It was reported that the Veteran had undergone a tympanoplasty for a right tympanic membrane perforation in 1968 and a tympanomastoidectomy in 1991.  Examination revealed a right tympanic membrane that was intact, but there was a mastoid cavity present that was cleaned with no debris present.  The examiner commented that it did not appear that the Veteran had a hole in his eardrum while he was in service, but that many times, "these things can be childhood origin."  While it was possible that the Veteran could have had a perforation of his eardrum when he had a gun go off near his ear, the examiner thought that it was probably unlikely.  It was, therefore, concluded that the perforation of the tympanic membrane was not related to anything "he had while in the service."  In an April 2011 addendum, the examiner noted that the Veteran had reported having had ear infections while in service, but that there was no documentation of this.  The surgeries in 1968 and 1991 were again reported.  Examination showed an atelectatic tympanic membrane was was quite retracted, involving the entire eardrum.  There was no significant mastoid cavity noted.  The eardrum did not move well with pneumatic otoscope.  The pertinent impression was postoperative status right tympanomastoidectomy.  There was no evidence in the records that the middle ear had mastoid disease that he developed, and was not initiated while he was in the service.  So it was believed that it was less than fifty percent chance that the middle ear disease that the Veteran had was related to any military service.  

An examination was conducted by VA in October 2013 at which time examination revealed a clean ear and mastoid cavity, with intact tympanic membrane, with obvious residuals of mastoid surgery.  The examiner commented that it could not be ascertained that the Veteran had developed a perforation of the tympanic membrane while he was in service, but records were not available for review so a definitive opinion could not be rendered.  

In a June 2016 opinion, a VA audiologist noted that there was a question about whether or not the Veteran had had a pre-existing history of a right ear tympanic perforation and, if so, whether the condition was worsened by military noise exposure.  It was also requested whether the Veteran's right tympanic membrane disorder had its origin while in service.  The Veteran's folder was reviewed for this opinion.  It was noted that the Veteran's pre-induction physical examination had made no mention of any issues regarding ear disease, nor did the Veteran indicate any ear disease or trauma affecting either ear.  There were no clinical notes in the STRs that mentioned trauma to either tympanic membrane.  The separation physical did not mention any issues regarding a tympanic membrane perforation.  Therefore, there was no existing evidence in the veteran's file supporting the premise of a pre-existing right ear tympanic membrane perforation, or the occurrence of a perforation to either eardrum during active duty military service.  Finally, the examiner was not aware of a body of peer reviewed research supporting the relationship between a tympanic membrane perforation occurring months or years following exposure to intense noise such as howitzer firing.  Trauma to the eardrum from overblast pressure from noise normally occurs at the time of the incident, not months of years after the fact.  In an August 2016 addendum, the audiologist indicated that the question regarding whether the Veteran's right eardrum perforation was caused or aggravated by his service connected right ear hearing loss was one best addressed by a physician who specialized in ear disease or trauma, not an audiologist.  

An examination was conducted by VA in January 2017.  At that time, the examiner rendered an opinion that included review of the Veteran's medical records in detail (adding scanned copies of the relevant documents into the opinion.)  In addition, the examiner cited medical literature.  It was noted that the Veteran's active duty records were reviewed with care and consideration.  The Veteran's lay statement asserted that the right eardrum disability "may" have pre-existed active duty; however, the  pre-induction examination lacked any objective, clinical evidence of a right eardrum perforation and physical examination was negative for descriptive findings of tympanic membrane perforation.  Furthermore, the examination indicated normal head, face, neck, sinuses, ears (general) and drums (perforation) anatomy.  Subjectively, the Veteran did not provide a lay statement of pre-exiting history related to a right eardrum perforation, history of temporary sensorineural hearing loss, complaint of ear pain and/or event related to self-inflicted and/or traumatic tympanic membrane.  In addition, the 1959 pre-induction whisper test, a measurable hearing examination tool accepted within the standards of the best practice of military medicine, observed the Veteran's audiology examination was normal.  Therefore, the pre-induction examination found the Veteran "fit for service" with normal auditory acuity and physical otolaryngology anatomy.  For these reasons, it is less likely than not that the Veteran's claimed right eardrum disability related to and/or aggravated at the time of induction because of the normal audiology findings, normal physical findings, no history of trauma to ear or foreign body inserted into the ear canal, and/or bloody otorrhea event related to tympanic membrane perforation and pain.  Thus, it was less likely than not, clear and unmistakable (obvious, manifest and undebatable), that a right eardrum disability pre-existed the Veteran's active service.  

The January 2017 opinion went on to note that the remaining active duty and presumptive period medical records were negative for complaints, diagnosis, treatment, injury and/or events related to auditory trauma, to include right eardrum perforation, with or without permanent and/or temporary auditory shift in acoustic thresholds.  Therefore, it was less likely than not that the Veteran's claimed right eardrum disability was related to and/or aggravated by his hearing acuity because of the normal audiometer readings (zero for all frequencies), no auditory evidence of a temporary and/or permanent shift in thresholds, normal physical findings, no pre-service and/or service history of trauma to ear or foreign body inserted into the ear canal, and/or bloody otorrhea involving the right eardrum.  Thus, it was less likely than not, clear and unmistakable (obvious, manifest and undebatable), that any pre-existing right eardrum disability was permanently worsened during active service and/or over the presumptive period of service.  For these reasons, it was at least as likely as not that the Veteran's claimed hearing impairment was due to the natural progression of the disease.  

Finally, the examiner stated that, for reasons presented above, it was less likely than not that any right eardrum disability had its clinical onset during the Veteran's service, or was otherwise related to any in-service disease, event or injury.  Specifically, current otolaryngology literature lacked sufficient evidence to support eardrum perforation related to exposure to noise without complaints of pain, and/or objective evidence of a temporary and/or permanent shift to the acuity thresholds thereafter.  Furthermore, the literature was negative for delayed eardrum perforation, to include months and/or years, following exposure to noise.  Therefore, it was less likely than not that any current eardrum disability had its clinical onset during and/or delay onset relating to the Veteran's service period or otherwise related to any in-service disease, event or injury.  

Finally, for reasons presented above, it was less likely than not that any right eardrum perforation could be caused or aggravated by his service-connected right ear hearing loss because current otolaryngology and military literature lacked pathophysiologic and/or etiologic evidence to support primary sensorineural hearing loss resulting in secondary tympanic membrane perforation when clear and unmistakable evidence supports normal active duty hearing acuity, no pre-service and/or active duty complaint and/or presentation of right traumatic ear pain and trauma.  Therefore, it was less likely than not that the Veteran's right eardrum perforation could be caused by or aggravated by his service connected right ear hearing loss.  The examiner conclusion was to being in total agreement with the VA audiologist who had rendered the previous opinions.  

After review of the evidence of record, the Board finds that the Veteran's right ear disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including acoustic trauma while on active duty.  Initially, it is noted that, while a VA examiner indicated that such a disability "may" be of childhood onset, there is no indication whatsoever in the contemporaneous medical records that the Veteran had a right eardrum perforation prior to entering service.  The definitive opinion in this regard, rendered in January 2017, is the most probative evidence in the record that supports this conclusion.  The earlier opinions that indicated that a possibility that the disorder preexisted service, were not nearly as detailed or complete in their rationale.  Additionally, the fact that a right eardrum perforation may have preexisted service because such a disorder is often present in childhood is not as persuasive as the latter opinion that is supported by the STRs, which included the Veteran's repeated denials of having or having had an ear disorder in the medical histories rendered at entry and separation from service.  

The post-service medical records show no disability of the right eardrum until several years after his discharge from service.  Reports of those private treatments do not include opinions of a relationship with service.  As noted above, the most definitive opinion, with the most detailed rationale, is the January 2017 opinion that states that it is less likely than not that any current eardrum disability had its clinical onset during, was delay-onset related to the Veteran's service period or otherwise related to any in-service disease, event, or injury.  Additionally, it is less likely than not that the Veteran's right eardrum perforation could be caused by or aggravated by his service connected right ear hearing loss.  Given the probative value of this opinion, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right ear disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right eardrum disability is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


